Citation Nr: 1100548	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-41 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity 
Compensation Fund.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appellant alleges that she is eligible for payments from the 
Filipino Veterans Equity Compensation Fund based on service in 
the a women's auxiliary service and guerilla service during World 
War II.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDING OF FACT

The Appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces 
in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino 
Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. 
§ 501(a) (West 2002 & West Supp. 2010); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009).  

In order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.  

Section 1002(d) provides that a person is eligible for the 
payment if he or she had qualifying service which is service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States, including among such military forces organized guerrilla 
forces; and was discharged or released from service under 
conditions other than dishonorable.  

For the purpose of establishing evidence of service, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  The evidence is a document issued by the 
service department; and the document contains needed information 
as to length, time and character of service; and in the opinion 
of the Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of service 
or the evidence submitted does not meet the stated requirements, 
the VA will request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

Important for the appellant to understand, the findings of the 
U.S. service department verifying a person's service are binding 
on VA for the purpose of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

In the instant case, the appellant has submitted the following 
pertinent evidence:  An Indorsement from March 2009 from the 
Phillipine Veterans Affairs Office which forwarded the 
appellant's letter to that office asking that office to endorse 
her to several offices and her statement that she was a veteran 
of World War II Era under unit "L" Company, 2nd Battalion 95th 
Infantry Regiment, 92nd Division at Lapaz, Leyte sector (Woman 
Auxiliary Service) and that she was a guerrilla veteran under 
Unit 1st Guerilla Brigade; she alleged that her service was form 
June 1942 to October 1944.  Affidavit from January 1998 from two 
individuals who attested that they served in the resistance 
movement during World War II, that their unit was attached to the 
95th infantry, regiment, 92nd division, and that they were aware 
that the appellant provided service the same as theirs.  Copies 
of membership cards showing that the appellant is a member of a 
health insurance corporation, the Philippine Veterans Legion, and 
a card from the Office of Senior Citizens Affairs.  
None of these documents was issued by a U.S. service department.

Of record is a November 2009 verification from the National 
Personnel Records Center (NPRC) indicating that the appellant had 
no service as a member of the Philippine Commonwealth Army 
including the recognized guerillas in the service of the United 
States Armed Forces. 

The appellant has presented no evidence that meets the 
requirements of 38 C.F.R.  § 3.203(a) and the service department 
has verified that she did not have service that would qualify her 
for the benefit sought.  VA is bound by that determination. Hence 
the appeal must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Here, the appellant was not notified that verification of service 
was not limited to verification by the service department, but 
that a claimant may submit official evidence from the U. S. 
service department that verifies service. This notice error was 
not prejudicial because the appellant was ineligible for VA 
benefits as a matter of law based on the refusal of the NPRC, the 
appropriate component of a United States service department, to 
certify the service.  Palor v. Nicholson, 21 Vet. App. 325, 332 
(2007).  Similarly, VA has no duty to assist the appellant in 
this case because, as the service department has verified that 
she had no qualifying service no assistance could substantiate 
her claim.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


